t c summary opinion united_states tax_court george h richards petitioner v commissioner of internal revenue respondent docket no 18523-99s filed date george h richards pro_se monica j miller for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal - - revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year of dollar_figure at some point before trial petitioner conceded the adjustment in the notice_of_deficiency however each party made additional claims the issues remaining for decision are whether petitioner is entitled to the claimed dependency_exemption deductions whether petitioner is entitled to head-of-household filing_status whether petitioner is entitled to the additional claimed alimony deduction and whether petitioner is entitled to the claimed schedule c profit or loss from business_expense deductions some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner lived in clearwater florida at the time he filed his tax_court petition background petitioner was employed by an architectural firm as a licensed architect during petitioner and his wife virginia richards ms richards had three children matthew brigid and shannon who in were ages and respectively petitioner ms richards and their children lived together in the marital home until date when petitioner and matthew moved out although matthew moved into a new residence with petitioner in date the record is unclear as to whether matthew continued to live with petitioner for the remainder of ms richards continued to live in the marital home with brigid and shannon for the remainder of the year ms richards was awarded permanent custody of all three children petitioner and ms richards were divorced in date effective date petitioner was obligated to pay dollar_figure biweekly in alimony and dollar_figure biweekly in child_support pursuant to the terms of the report and recommendation of general master on motion for temporary relief the report and the order of the pinellas county circuit_court the order petitioner did not pay the full amount of the alimony as scheduled the records that petitioner submitted including a family law case history from pinellas county photocopies of petitioner’s calendar with handwritten notes and calculations photocopies of petitioner’s handwritten checking account balance sheets and ms richards’s handwritten notes with photocopies of canceled checks that respondent submitted indicate that petitioner made the following alimony and child_support payments date alimony child_support dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure --- dollar_figure dollar_figure ---- --- dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure in addition to his employment with the architectural firm petitioner performed architectural computer-aided design cad drafting services in the evenings during the period he resided at the marital home petitioner performed the cad drafting on his computer at a computer desk in a room in the marital home that he exclusively used as his home_office the square footage of the room in which petitioner performed the cad drafting was percent of the square footage of the marital home after petitioner moved on date he performed the cad drafting in the kitchen area of each of the rental units in which he lived petitioner often drove from his residence to a client’s office to deliver his completed work petitioner wanted to develop an internet web site to promote his cad drafting business and to allow him to work from any location this web site was never completed - - petitioner filed a federal_income_tax return’ in which he claimed among other items head-of-household filing_status dependency_exemption deductions for his three children and an alimony deduction of dollar_figure petitioner filed an amended federal_income_tax return dated date in which he increased the amount of his alimony deduction to dollar_figure with his amended_return petitioner included a schedule c relating to his drafting activity on which he reported gross_income of dollar_figure and a net_loss of dollar_figure petitioner deducted the following expenses on his schedule c bxpense amount car and truck ‘dollar_figure depreciation and sec_179 expense big_number office expense rent or lease--vehicles machinery and equipment rent or lease--other business property ‘a401 repairs and maintenance supplie sec_181 taxes and license sec_90 utilities other expenses books expenses from business use of house total ' the exact amount of this expense is unclear from the copy of the schedule c but has been derived using the total ms richards filed a separate_income tax_return for the tax_year on schedule a itemized_deductions attached to her ' the return was electronically filed this is relevant with respect to the issue of whether a waiver was attached to the return as will be discussed infra sec_152 b -- - return she claimed deductions for both mortgage interest and real_estate_taxes ms richards initially claimed dependency_exemption deductions on her return for brigid and shannon but she did not claim dependency_exemption deductions on her amended_return after trial respondent filed a motion to file an answer to conform the pleadings to the proof which the court granted and an answer to amended petition discussion as a preliminary matter we note that petitioner conceded the adjustment determined in the notice_of_deficiency after the issuance of the notice_of_deficiency in the amended petition and at trial petitioner raised the issues concerning his schedule c expenses and his increased alimony deduction accordingly petitioner bears the burden_of_proof on those issues rule a in his answer to amended petition respondent denied the allegations in the amended petition and made affirmative allegations that petitioner was not entitled to dependency sec_7491 does not apply to shift the burden_of_proof to respondent on these issues because petitioner has neither alleged that sec_7491 is applicable nor established that he complied with the requirements of sec_7491 a and b to substantiate items maintain required records and fully cooperate with respondent’s reasonable requests - exemption deductions and head-of-household filing_status these are new matters for which respondent bears the burden_of_proof id issue l dependency_exemption deductions a dependent is defined as an individual such as a son or daughter of the taxpayer over half of whose support for the calendar_year was received from the taxpayer sec_152 sec_1_152-1 income_tax regs as relevant here the child must not have attained the age of by the close of the calendar_year sec_151 b support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each claimed dependent furnished by all sources during the year in issue must be established by competent evidence 56_tc_512 the amount of support that the claimed dependent received from the taxpayer is compared to the total amount of support the claimed dependent received from all sources sec_1_152-1 income_tax regs it must also be established that the taxpayer provided more than one-half of the total support for each claimed dependent sec_151 and sec_152 sec_1_152-1 income_tax regs in the case of a child who receives over half of his support from parents who are divorced or legally_separated under a decree - - of divorce or separate_maintenance under sec_152 e a or separated under a written_separation_agreement under sec_152 e a and the child is in the custody of one or both parents for more than one-half of the calendar_year then such child shall be treated as receiving over one-half of his support from the parent having custody for a greater portion of the calendar_year sec_152 the custodial_parent is the parent who has custody of a child for the greater portion of the year id the noncustodial_parent may claim the dependency_exemption deduction anda dependent may be treated as having received over one-half of his support from the noncustodial_parent if the custodial_parent signs a written_statement that she will not claim the child as a dependent for the taxable_year under sec_152 a the noncustodial_parent must then attach this waiver to his return sec_152 e b sec_1_152-4t a q a-3 temporary income_tax regs fed reg date respondent argues and has the burden of proving that petitioner is not entitled to the dependency_exemption deductions claimed for his three children respondent has not argued that petitioner and ms richards were not legally_separated under sec_152 a iii concerns parents living apart at all times during the last months of the taxable_year this section is not applicable because petitioner was not living apart from ms richards at all times during the last months of - sec_152 a or that there was no written_separation_agreement under sec_152 a respondent did not present evidence that anyone including ms richards other than petitioner provided any support for the children see sec_1_152-1 income_tax regs respondent did not present evidence that matthew did not live with petitioner for a greater portion of the year and therefore has not met his burden_of_proof accordingly petitioner was the custodial_parent for matthew in under sec_152 therefore petitioner provided over half of matthew’s support and he is entitled to a dependency_exemption deduction for matthew for see sec_152 ms richards was the custodial_parent for shannon and brigid in as previously indicated petitioner as the noncustodial_parent would be entitled to the dependency_exemption deductions for shannon and brigid only if he attached the proper waiver signed by ms richards to his return respondent neither asserted nor presented evidence that petitioner failed to attach a waiver signed by ms richards to his return as required by sec_152 while we recognize that proof of a negative may be difficult a copy of a transcript indicating that no such waiver was attached to the return would have provided some evidence on this matter cf kessler v commissioner tcmemo_1977_117 determining that the taxpayer -- - who had the burden_of_proof met the burden of proving the negative by providing credible testimony the copy of petitioner’s electronically filed return produced to the court does not indicate whether petitioner attached a waiver or subsequently mailed a waiver to the internal_revenue_service we are unable to find that a waiver was not attached or mailed separately along with form_8453 u s individual income_tax declaration for electronic_filing thus we cannot conclude that respondent met his burden_of_proof accordingly petitioner is allowed the claimed dependency_exemption deductions issue head--of-household filing_status for a taxpayer to gualify for head-of-household filing_status he must satisfy the requirements of sec_2 an individual shall be considered a head_of_household if he is not married at the close of the taxable_year 1s not a surviving_spouse and in relevant part maintains as his home a household respondent asserts in his answer to amended petition that ms richards initially claimed two children as dependents accordingly respondent concluded that she did not sign a waiver we note that while ms richards initially claimed her two daughters as dependents on her separate_income tax_return she did not claim the children as dependents on her amended_return for the tax_year and she testified at trial that she was not entitled to ms richards’s treatment of the dependency_exemption deductions on her original and amended returns does not affect the outcome of this issue as to petitioner nevertheless allowing petitioner the dependency_exemption deductions does not create a result inconsistent with ms richards’s treatment of this item - which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child as a member of such household sec_2 a an individual maintains a household only if he furnishes over half of the costs of maintaining the household during the taxable_year sec_2 sec_1_2-2 income_tax regs the costs of maintaining the household include property taxes mortgage interest utility charges upkeep and repairs property insurance and food consumed on the premises sec_1_2-2 income_tax regs an individual who is married shall not be considered married if he is legally_separated from his spouse under a decree of divorce or of separate_maintenance sec_2 b and c a petitioner claimed head-of--household filing_status on his return respondent has argued and has the burden of proving that petitioner is not entitled to the claimed head-of- household filing_status although petitioner was married in he will not be treated as married for purposes of sec_2 because as discussed above with respect to sec_152 a there has been no argument or facts produced that indicate that petitioner and ms richards were not legally_separated under a decree of separate_maintenance - the facts of the case indicate that petitioner furnished over one-half of the costs of maintaining the household at the marital home eg he paid the mortgage real_estate_taxes and utilities petitioner’s marital home constituted a household that was the principal_place_of_abode for at least one-half of the year for all three of his children for whom he is entitled to dependency_exemption deductions under sec_151 as discussed above accordingly petitioner is eligible for head- of-household filing_status issue alimony a taxpayer is allowed as a deduction an amount equal to the amount_paid that constitutes alimony or a separate_maintenance payment paid during his taxable_year under sec_215 alimony is defined as a payment in cash that satisfies a four-part test set forth in sec_71 respondent does not dispute that petitioner was responsible for paying alimony to ms richards and we are satisfied that the payments constitute alimony for purposes of sec_215 and sec_71 respondent disputes the amount petitioner claimed as an alimony deduction on his amended_return payments that constitute support of minor children are not included in the definition of alimony and are not deductible sec_71l c b if any payment that is made is less than the order refers to the payments as alimony - the full amount specified in the instrument then the payment amount that does not exceed the sum payable for support shall be considered a payment for child_support sec_71 21_tc_275 pursuant to the terms of the report and the order petitioner was directed to make biweekly payments to ms richards of dollar_figure petitioner produced documents indicating that he paid ms richards alimony of dollar_figure in therefore petitioner is allowed a deduction for alimony in that amount issue schedule c expense deductions deductions are a matter of legislative grace and a taxpayer must establish his right to the deductions claimed 503_us_79 under sec_162 a deduction is allowed for ordinary and necessary expenses that are paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 sec_167 allows a depreciation deduction for property used in a trade_or_business or held_for_the_production_of_income sec_167 generally a taxpayer is required to substantiate deductions by maintaining books_and_records sufficient to establish the we have credited petitioner with a payment of alimony of dollar_figure on date while it may appear that this payment was child_support petitioner met his child_support obligation for date and was not otherwise in arrears moreover petitioner did not designate the payment as child_support as he had done with the payments on sept and amount of his deductions sec_6001 sec_1_6001-1 income_tax regs if a taxpayer is unable to fully substantiate the expenses_incurred in his trade_or_business but there is evidence that deductible expenses were incurred the court may nevertheless allow a deduction based upon an approximation of expenses 688_f2d_1376 llth cir affg in part and remanding in part tcmemo_1981_123 39_f2d_540 2d cir 85_tc_731 respondent does not dispute and we conclude that petitioner was in the trade_or_business of performing architectural cad drafting services in respondent argues that petitioner failed to substantiate the expenses for which he claimed deductions on his schedule c we shall discuss each claimed expense below a car and truck expenses petitioner claimed a deduction of dollar_figure on his schedule c for car and truck expenses it is not clear from his schedule c or the attached form_4562 depreciation and amortization whether the claimed amount represents depreciation for his nissan altima automobile a standard mileage_allowance or actual expenses such as gasoline and tolls to deduct expenses such as depreciation with respect to listed_property under sec_280f which includes an - - automobile the taxpayer must comply with strict substantiation requirements under sec_274 sec_274 requires in relevant part that the taxpayer substantiate by either adequate_records or sufficient corroborating evidence the following items the amount of the claimed expense the time and place of the use of the property and the business_purpose of the expense sec_274 sec_1_274-5t temporary income_tax regs fed reg date even if such an expense is otherwise deductible the deduction for the listed item may be denied if the substantiation is insufficient to support it id the substantiation requirements under sec_274 override the general substantiation requirements of sec_6001 and cohan v commissioner supra a self-employed_individual may deduct a mileage_allowance under sec_62 sec_1_274-5t temporary income_tax regs fed reg date and sec_1 d -1 income_tax regs dehr v commissioner tcmemo_1998_441 a deduction for a mileage_allowance requires the same substantiation under sec_274 as set forth above e amount time and place and business_purpose the amount of the mileage can be substantiated by any reasonable means such as using a contemporaneous business log or otherwise establishing the miles driven 80_tc_1165 the commissioner is authorized to establish the standard mileage - rate that is deemed to satisfy the substantiation reguirements and has done so for sec_1 d -1 a income_tax regs revproc_96_63 1996_2_cb_420 actual allowable expenses such as gasoline and tolls are deductible if incurred_in_a_trade_or_business and if they do not constitute personal commuting expenses sec_162 59_tc_456 sec_1_162-1 income_tax regs petitioner’s nissan altima qualifies as listed_property under sec_274 and 280f d a petitioner has not provided any facts in support of depreciation of the automobile therefore the deduction for depreciation of the automobile is denied petitioner produced a handwritten list approximating his miles driven and tolls paid this list provides no assistance as to whether petitioner has claimed as a deduction a standard mileage rate or actual expenses to the extent that this list reflects mileage it does not appear to be a contemporaneous log see smith v commissioner supra it also fails to establish petitioner’s time place and business_purpose of the miles driven therefore petitioner has not substantiated the deduction for a mileage_allowance and it is denied to the extent that petitioner’s handwritten list reflects actual expenses associated with the automobile petitioner has - not substantiated any expenses except for tolls of dollar_figure which we allow as a deductible expense accordingly except with respect to the dollar_figure deduction for tolls petitioner has failed to substantiate these deductions and they are denied b depreciation and sec_179 expense a taxpayer may elect to deduct as a current_expense the cost of any sec_179 property which is acquired by purchase for use in the active_conduct_of_a_trade_or_business sec_179 d sec_179 property is tangible_property to which sec_168 applies and which is sec_1245 property ’ sec_179 sec_1_179-4 income_tax regs computer equipment is listed_property under sec_274 as defined under sec_280f a iv unless it falls under the exception in sec_280f b computer equipment is excepted from the definition of listed_property under sec_274 and will therefore not be subject_to the substantiation requirements for listed_property under sec_274 and sec_1_274-5t temporary income_tax regs supra if it is used exclusively at a regular business establishment and owned or leased by the person operating such establishment sec_280f d b a regular business establishment includes a home sec_1245 property is defined in sec_1245 as property subject_to the allowance for depreciation under sec_167 including personal_property -- - office for which the requirements of sec_280a are met id sec_179 has its own substantiation and election requirements the taxpayer must maintain records reflecting how and from whom the sec_179 property was acquired and when it was placed_in_service sec_1_179-5 income_tax regs the taxpayer is also required to elect on his first return for the taxable_year or on a timely filed amended_return as a separate item the total sec_179 expense deduction claimed with respect to all sec_179 property selected and the portion of that deduction allocable to each specific item id petitioner indicated on form_4562 attached to his schedule c that he elected to deduct computer equipment as a current_expense under sec_179 petitioner’s computer equipment qualifies as sec_179 property because it is tangible_property to which sec_168 applies sec_167 and sec_168 the computer equipment also qualifies as sec_1245 property sec_1245 a petitioner’s computer equipment is not listed_property under sec_274 because it falls under the home_office exception to sec_274 under sec_280f b and sec_280a as discussed below therefore the computer equipment is not subject_to the substantiation requirements of sec_274 nevertheless the computer equipment is subject_to the substantiation and election requirements of sec_179 and general substantiation requirements although petitioner produced many receipts reflecting purchases of computer equipment all receipts except one reflect a subsequent tax_year and cannot be used to substantiate purchases of property for the one receipt from indicates a purchase of computer equipment of dollar_figure petitioner failed to maintain records reflecting the cost of the computers the use of the property the date of the use the business_purpose of the property from whom the equipment was acquired and when the computer equipment was placed_in_service as required by sec_1_179-5 income_tax regs in addition petitioner’s amended_return was dated date and filed sometime thereafter petitioner’s return was due on date so the amended_return was not timely filed accordingly petitioner is denied the deduction for his computer eguipment c expenses from business use of home petitioner deducted depreciation of the marital home a casualty_loss mortgage interest real_estate_taxes insurance and utilities in connection with the business use of his home on form_8829 expenses for business use of your home attached to his return - - deductions for expenses attributable to the taxpayer’s business use of his home are disallowed unless they fit within the exceptions under sec_280a sec_280a a deduction may be allowed to the extent the item is allocable to a portion of the home which is exclusively used on a regular basis as the principal_place_of_business for his trade_or_business sec_280a a deductions for expenses related to the business use of a taxpayer’s home are further limited by sec_280a to the excess of the gross_income derived from the use of the home_office over the deductions allocable to the home_office that are otherwise allowable as the facts indicate during the period from january through date petitioner used a room in the marital home exclusively as his work space for his drafting activity petitioner also used the room as such on a regular basis throughout this period after petitioner moved from the marital home he performed his drafting in the kitchen of each of his subsequent apartments because petitioner did not use a portion of each rental unit exclusively for his drafting activity petitioner is not allowed a deduction after date petitioner and respondent agreed that petitioner is allowed a deduction for home mortgage interest and real_estate_taxes of --- - dollar_figure and dollar_figure respectively for accordingly the portions of the mortgage interest and real_estate_taxes that are allocable to the portion of petitioner’s marital home devoted to his home_office during the period from january through date are expenses in connection with the business use of his home and deductible on schedule c petitioner claimed a deduction for utilities as part of his deduction for the business use of his home and alsso as a separate expense on the schedule c petitioner failed to explain why he deducted the same item twice or that the items are not in fact duplications the deduction for utilities is allowed as an expense with respect to the home_office only petitioner has not substantiated his basis in the marital home the casualty_loss or the insurance accordingly the home_office expense deduction with respect to these items is disallowed d office expense supplies taxes and licenses utilities and other expenses we are satisfied that petitioner has provided credible_evidence relating to the following cad drafting expenses office expenses of dollar_figure supplies of dollar_figure taxes and licenses of dollar_figure the remaining portion of the mortgage interest and real_estate_taxes may be deductible by petitioner under sec_163 and sec_164 respectively -- - utilities of dollar_figure and books of dollar_figure these amounts are deductible under sec_162 petitioner provided evidence concerning the attempted creation of his web site because petitioner primarily intended for the web site to promote his cad drafting services it is a deductible advertising expense under sec_162 petitioner has failed to provide any facts concerning the expenses relating to the following claimed deductions rent or lease of vehicles machinery and equipment rent or lease of other business property and repairs or maintenance accordingly these expenses are disallowed reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
